Citation Nr: 0110674	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  00-07 158	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Evaluation of service-connected major depression, rated 
as 10 percent disabling from March 1, 1999.  

2.  Evaluation of service-connected chronic strain of the 
left calf, rated as noncompensably disabling from March 1, 
1999.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel




INTRODUCTION

The veteran served on active military duty from February 1979 
to February 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating action of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).  In that decision, the RO, in pertinent part, 
granted service connection for major depression and for 
chronic strain of the left calf and assigned 10 percent and 
noncompensable ratings, respectively, to these disabilities.  
Thereafter, the veteran's claims folder was transferred to 
the San Juan, the Commonwealth of Puerto Rico, RO.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Specifically, with regard to the veteran's rating claim for 
his service-connected major depression, the Board notes that 
this disability was diagnosed at the September 1998 service 
retirement examination.  A neuropsychiatric consultation 
conducted in the same month demonstrated the presence of a 
cognitive disorder with decreased attention, short-term 
memory, and concentration.  Assessments of depression as well 
as a cognitive disorder secondary to depression were made.  

In November 1998, the veteran underwent a VA mental disorders 
examination, prior to his February 1999 retirement from 
active military duty.  According to the report of this VA 
evaluation, the veteran explained that the antidepressant 
medication that had been prescribed to him had effectively 
controlled all of his psychiatric symptoms.  The veteran had 
no complaints at the time of the VA examination.  In fact, he 
stated that he slept well and had a normal appetite and 
adequate energy for working and pursuing recreational 
activities.  He denied feelings of sadness, suicidal 
ideation, anxiety, and current depression.  Mental status 
evaluation demonstrated that the veteran was alert; oriented 
to person, place, and time; cooperative; neat and clean in 
appearance; and not delusional and that he had well-organized 
speech; concrete thinking; good judgment; relatively good 
insight; and no disorganization in formal thinking, current 
hallucinations, suicidal thoughts, paranoid ideation, 
unimpaired concentration, or deficits in attention.  Based on 
these findings, the examiner diagnosed major depression, in 
remission, and assigned a global assessment of functioning 
(GAF) score of 68 for this disability.  

Thereafter, in the substantive appeal, which was received at 
the RO in March 2000, the veteran asserted that his 
service-connected major depression had worsened.  
Specifically, he cited grossly inappropriate behavior, 
forgetfulness, panic attacks, an inability to maintain 
effective relationships, and a lack of motivation.  
Significantly, however, despite the veteran's complaints of 
an increase in his psychiatric symptomatology since the 
in-service VA mental disorders examination, he has not been 
accorded another such specialized VA examination after his 
retirement from active military duty.  In light of these 
facts, as well as the passage of the VCAA, the Board is of 
the opinion that a thorough and contemporaneous examination 
is required to determine the current severity of the 
veteran's service-connected major depression.  

Moreover, with regard to the veteran's rating claim for the 
service-connected chronic strain of his left calf, the Board 
notes that the service medical records reflect treatment for 
left calf pain in September 1997, October 1997, and April 
1998.  A September 1997 ultrasound venogram of the veteran's 
left lower extremity was normal.  At the September 1998 
retirement examination, the veteran reported experiencing 
pain in his left calf.  The examining military physician 
described this pain as musculoskeletal in nature.  The 
physical examination demonstrated that the veteran's lower 
extremities were normal.  

At the VA general medical examination conducted in October 
1998 prior to the veteran's February 1999 retirement from 
active military duty, the veteran complained of left calf 
pain when he ran.  He described the pain as being a seven out 
of ten and explained that the pain occurred approximately two 
times per week and that, upon occurrence, lasted for two to 
three days.  He reported that he treated his left calf pain 
with heat packs and Tylenol, which helped somewhat.  A 
physical examination of the veteran's musculoskeletal system 
demonstrated muscle strength of 5/5 as well as slight 
tenderness to palpation posterior to the middle calf with 
zero swelling and zero bulges.  The examiner diagnosed, in 
pertinent part, chronic calf strain.  

Thereafter, in the substantive appeal which was received at 
the RO in March 2000, the veteran asserted that his 
service-connected left calf disability had worsened.  
Specifically, he stated that his left calf hurts after he 
walks fast or runs and that the pain stays for more than a 
week after exercising.  However, despite the veteran's 
complaints of an increase in his left calf symptomatology 
since the in-service VA general medical examination, he has 
not been accorded a specialized VA orthopedic examination 
after his retirement from active military duty.  Moreover, 
the VA general medical examination did not discuss any 
resulting impairment that the veteran may be experiencing in 
his left knee and left ankle.  In light of these facts, as 
well as the passage of the VCAA, the Board is of the opinion 
that a thorough and contemporaneous examination is required 
to determine the current severity of the service-connected 
chronic strain of the veteran's left calf.  

Additionally, no records reflecting post-service inpatient or 
outpatient treatment have been obtained and associated with 
the claims folder.  In this regard, the Board notes that the 
report of the September 1998 service retirement examination 
appears to indicate that the veteran was going to receive 
follow-up VA treatment for his depression.  On remand, 
therefore, the Board believes that an attempt should be made 
to procure copies of records of treatment that the veteran 
may have received at a VA Medical Center (VAMC) after his 
separation from active military duty.  See Simington 
v. Brown, 9 Vet. App. 334 (1996) (per curiam) (stipulating 
that VA is deemed to have constructive knowledge of any 
documents "within the Secretary's control" and that any 
such documents relevant to the issue under consideration must 
be included in the record on appeal).  See also Bell 
v. Derwinski, 2 Vet. App. 611, 613 (1992) (regarding records 
in constructive possession of VA).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 
2.  In addition, the RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he received for 
his service-connected major depression 
and left calf chronic strain since his 
retirement from active military duty.  
Copies of all such available records 
should be associated with the veteran's 
claims folder.  

3.  Regardless of the veteran's response, 
the RO should identify the VAMC where the 
veteran says he received follow-up care 
for his depression following service, and 
then request that the identified facility 
furnish copies of records of treatment 
that he received at that facility since 
his retirement from active military duty.  
Copies of all such available records 
should be associated with the veteran's 
claims folder.  

4.  The veteran should also be afforded a 
VA psychiatric examination to determine 
the severity of his service-connected 
major depression.  The claims folder, and 
a copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  All 
necessary tests and studies should be 
completed.  The examiner should be asked 
to identify the severity of the veteran's 
service-connected major depression by 
identifying all disabling manifestations 
and by providing an opinion as to the 
overall effect of this disability on his 
social and occupational adaptability.  A 
GAF score should be provided along with an 
explanation of the score's meaning in the 
context of applicable rating criteria.  
Findings necessary to apply the pertinent 
rating criteria should be made.  38 C.F.R. 
§ 4.130 (2000).  
5(a).  The veteran should also be afforded 
a VA orthopedic examination to determine 
the severity of the service-connected 
chronic strain of his left calf.  The 
claims folder, and a copy of this remand, 
should be made available to the examiner, 
and the examiner should verify in the 
report that the claims folder was 
reviewed.  All necessary tests and studies 
should be completed.  The examiner should 
provide the ranges of motion of the 
veteran's left knee and left ankle, along 
with a discussion of the normal ranges of 
motion of these joints.  

5(b).  The examiner should also be asked 
to identify the severity of the 
service-connected chronic strain of the 
veteran's left calf by identifying all 
disabling manifestations, including any 
associated left knee or left ankle 
pathology.  If limitation of motion of the 
veteran's left knee or left ankle is shown 
on examination and is determined to be 
related to the service-connected left calf 
disability, the examiner is also requested 
to determine (with respect to each of the 
left knee and left ankle) whether the 
affected joint exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability.  If feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner is also asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the joint 
is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

6(a).  The RO should then re-adjudicate 
the issues regarding the evaluation of the 
service-connected major depression, rated 
as 10 percent disabling from March 1, 1999 
as well as the evaluation of the 
service-connected chronic strain of the 
left calf, rated as noncompensably 
disabling from March 1, 1999.  In 
re-adjudicating these rating claims, the 
RO should consider the appropriateness of 
staged ratings.  See e.g. Fenderson 
v. West, 12 Vet. App. 119 (1999).  In 
re-adjudicating the veteran's left calf 
claim, the RO should consider all 
diagnostic codes deemed appropriate.  See 
38 C.F.R. § 4.73, Diagnostic Code 5311 and 
§ 4.71a, Diagnostic Codes 5256-5274.  

6(b).  If the benefits sought on appeal 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law, regulations, and 
diagnostic codes considered pertinent to 
the issues currently on appeal as well as 
a summary of the evidence received since 
the issuance of the statement of the case.  
An appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


